Citation Nr: 1731736	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for dermatitis of the hands.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued an assigned 10 percent rating for service-connected dermatitis of the hands.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2011.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in April 2012, May 2015, and April 2016.


FINDINGS OF FACT

1.  Prior to May 26, 2010, dermatitis of the hands was treated with near-constant use of oral antihistamines, as well as oral corticosteroids.

2.  From May 26, 2010, dermatitis of the hands did not affect at least 20 percent of total or exposed body area, and was not treated with systemic therapy.


CONCLUSIONS OF LAW

1.  Prior to May 26, 2010, the criteria for a 60 percent rating for dermatitis of the hands have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).

2.  From May 26, 2010, the criteria for a rating higher than 10 percent for dermatitis of the hands have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings (the assignment of different disability ratings at different times over the life of the claim) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently assigned a 10 percent rating for dermatitis of the hands under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7817, which addresses exfoliative dermatitis (erythroderma).  Under that DC, a 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy required during the past 12-month period.

DC 7806 addresses dermatitis or eczema.  A 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy (such as corticosteroids or other immunosuppressive drugs) are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Topical corticosteroids could conceivably be administered on a large-enough scale to affect the body as a whole and fit the definition of systemic therapy.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  

The criteria listed under DC 7806 differ from those listed under DC 7817 in several ways.  First, DC 7806 allows for a rating based on how much total or exposed body area is affected by the condition.  Second, DC 7817 requires involvement of the skin, up to and including systemic manifestations such as fever and weight loss.  Third, DC 7806 defines systemic therapy as corticosteroids or other immunosuppressive drugs, whereas DC 7817 defines systemic therapy as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy.  Finally, DC 7817 allows for a 100 percent schedular rating, whereas the maximum schedular rating available under DC 7806 is 60 percent.

While the Veteran is currently assigned a rating under DC 7817, the Board will instead rate her condition under DC 7806.  The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625   (1992).  In this case, the evidence of record does not reflect a diagnosis of exfoliative dermatitis, which is governed by DC 7817.  Rather, the June 1995 rating decision which first granted service connection for a skin condition noted an "allergy rash" and referenced eczema.  VA records from April 2009 show a diagnosis of chronic dermatitis.  A May 2010 VA examination diagnosed atopic dermatitis.  Additional examinations in May 2015 and May 2016 both show diagnoses of dermatitis or eczema, which are governed by DC 7806.  Therefore, DC 7806 is the more appropriate code.

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  It has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of 38 U.S.C.A. § 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that, to determine that the change of the diagnostic code associated with a disability was a severance of one service-connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."

As such, the Board finds that the change in diagnostic codes from DC 7817 to DC 7806 does not constitute a severance.  Instead, DC 7806 is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.

II.  Evidence and Analysis

The Board finds that a staged rating is warranted in this case.  Prior to May 26, 2010, a 60 percent rating is warranted.  VA records dated December 2006, May 2007, June 2008, and September 2008 document treatment of the Veteran's condition with Claritin and Benadryl, which are oral antihistamines.  Histamine is a chemical released when foreign antigens are present.  Collins Dictionary of Biology, 3rd ed. (c) W. G. Hale, V. A. Saunders, J. P. Margham 2005.  Thus, oral antihistamines are immunosuppressive drugs within the meaning of DC 7806.  In addition, an October 2007 VA examination, as well as the June 2008 and September 2008 VA records, also note treatment with oral Prednisone, a corticosteroid.  Although the exact frequency of the treatment is not clearly stated, the Board infers from cited treatment records, which extend from December 2006 through September 2008, that use of these medications, particularly oral antihistamines, was "near-constant" during that period.  A 60 percent rating is the maximum schedular rating available under DC 7806.

As noted above, DC 7817 allows for an even higher 100 percent rating.  However, such a rating would not be applicable in this case because the Veteran's condition has never been manifested by systemic manifestations such as fever, weight loss, or hypoproteinemia.

From May 26, 2010, a rating higher than 10 percent is not warranted.  The VA examination conducted on that date shows the Veteran treated her condition with Lubriderm lotion.  She also testified during her May 2011 hearing that she did not use anything other than cream to treat her condition.  VA examinations in May 2015 and May 2016 noted treatment with topical corticosteroids only.  These examinations noted that the Veteran's dermatitis, at most, affected between 5 percent and 20 percent of total body area.  This means that a higher 30 percent rating under DC 7806 is not warranted based on the amount of body area affected, and that topical corticosteroids would not affect the body as a whole and would therefore not be considered a systemic therapy.


ORDER

Prior to May 26, 2010, a 60 percent rating for dermatitis of the hands is granted.

From May 26, 2010, a rating higher than 10 percent for dermatitis of the hands is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


